Citation Nr: 0434027	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to residuals of a right knee injury 
with degenerative joint disease.

2.  Entitlement to service connection for low back 
disability, residuals of a right knee injury with 
degenerative joint disease.

3.  Entitlement to service connection for headaches.  

4.  Entitlement to an increased rating for residuals of a 
right knee injury with degenerative joint disease, currently 
rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty for training from August 
1977 to December 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has submitted a decision of the Social Security 
Administration (SSA) granting disability insurance benefits, 
effective December 1996.  Some of the medical records relied 
upon in making the determination are not of record.  Pursuant 
to 38 C.F.R. § 3.159(c)(2) (2003), VA has a duty to attempt 
to obtain these records.  Although SSA records are not 
controlling in regard to VA's determination, they must be 
considered like any other pertinent evidence and must be 
obtained.  See 38 U.S.C.A. § 5103A(c)(3); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran's service-connected right knee disability is 
rated 30 percent disabling under Diagnostic Codes 5010-5257 
(arthritis due to trauma-recurrent subluxation or lateral 
instability).  The latest examination of record, conducted in 
August 2001, noted that the veteran's right knee had motion 
of zero to 95 degrees, with no instability of the knee joint.  
The examiner also found that the veteran's right knee 
exhibited moderate fatigability.  This VA examination does 
not adequately address the extent of functional loss due to 
pain on undertaking motion, as required pursuant to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003).  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, the veteran should 
be afforded another examination.  

In light of the case law, which the Board is legally 
obligated to follow, the appeal is REMANDED for the 
following:

1.  The RO should obtain from the Social 
Security Administration all medical 
records, award letters, and/or 
administrative decisions granting Social 
Security disability benefits.

2.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
his claimed disabilities since his 
separation from military service.  The RO 
must inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  The appellant must 
be notified to submit or specifically 
identify any competent medical evidence 
which links a back and/or a left knee 
disorder to his service connected 
residuals of a right knee injury with 
degenerative joint disease.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

3.  Thereafter, the veteran should be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
determining the nature and severity of 
his service-connected right knee 
disability.  The claims folder in its 
entirety must be made available to the 
examiner for review.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.

The examiner must respond to each of the 
following:

(a)  Describe the condition of the right 
knee and indicate whether there are 
present or absent any findings of 
ankylosis; subluxation; instability; 
dislocation of semilunar cartilage with 
associated frequent episodes of locking, 
pain, and joint effusion; genu 
recurvatum; and/or loss of range of 
motion attributable to either service-
connected disability, to include the 
severity or degree thereof.  Range of 
motion findings should be given in 
degrees, with the standard for normal 
knee motion being 140 degrees of flexion 
and 0 degrees of extension.  Any 
instability or subluxation, if present, 
should be graded as mild, moderate or 
severe.

(b)  Determine whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss, or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability or 
incoordination.

(c)  Express an opinion on whether there 
is objective evidence of right knee pain.  
If so, the degree of pain should be 
quantified.  Address whether such 
objectively demonstrable pain 
significantly limits functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare- ups.

4.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the issues.  The RO should 
readjudicate the increased-rating claim 
on the basis of all the evidence on file 
and all governing legal authority, 
including 38 C.F.R. 4.40, 4.45, 4.59.  
Further, consideration must also be 
afforded VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98; 63 Fed. 
Reg. 56,704 (1998) (a veteran who has 
arthritis and instability of the knee due 
to service could be assigned separate 
evaluations for each disability without 
violating the rule against pyramiding), 
if deemed applicable.  If any benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




